Citation Nr: 0425637	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  03-08 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to 
February 1950 and from September 1950 to September 1951.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by  
the Pittsburgh, Pennsylvania Department of Veterans Affairs 
(VA) Regional Office (RO).  

In May 2004, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record.  


REMAND

With regard to the veteran's claim for a TDIU, the veteran's 
service-connected disabilities are generalized anxiety 
disorder with panic attacks (evaluated as 50 percent 
disabling) and malaria (noncompensable).  The veteran 
contends that these service-connected disabilities, the 
psychiatric disorder in particular, prevent him from engaging 
in substantially gainful employment.

The record reflects that the veteran was most recently 
afforded a VA psychiatric examination for compensation 
purposes in June 2002.  The veteran reported an increase in 
severity of his psychiatric symptoms.  Significantly, the 
examiner assigned a global assessment of functioning score of 
50.  A score of 41-50 is assigned where there are serious 
symptoms or any serious impairment in social, occupational, 
or school functioning.  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

During a May 2004 videoconference hearing, the veteran 
essentially argued that his generalized anxiety disorder with 
panic attacks had gotten worse and is currently more 
disabling than is reflected by the assigned evaluation of 50 
percent.  This claim for an increased schedular evaluation 
should be addressed by the RO before the Board decides the 
issue on appeal. 

With regard to the veteran's claim for a TDIU, the Board 
notes that it may not reject the veteran's claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran's disability does not prevent him from 
performing work that would produce sufficient income to be 
other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the United States Court of Appeals for Veterans 
Claims specifically stated that the VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disabilities have on his ability to work.  Friscia, 
7 Vet. App. at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. 
§§ 3.103(a), 3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. at 
538; and Obert v. Brown, 6 Vet. App. 532 (1993).  Hence, the 
RO should obtain a medical opinion as to whether the 
veteran's service-connected disabilities, either alone or in 
concert, render him unable to obtain or retain substantially 
gainful employment. 

Finally, the record reflects that the veteran was under the 
treatment of Dr. Yahya Fadl, a private physician, as recently 
as August 2002.  Prior to any additional VA examinations, up-
to-date treatment records should be obtained.

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:  

1.  The RO should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003) for the claim 
for an increased evaluation for 
generalized anxiety disorder with panic 
attacks and the claim for a TDIU, to 
include notice that he should submit any 
pertinent evidence in his possession and 
either submit or provide the information 
and authorization necessary for the RO to 
obtain on his behalf any records 
(including records prepared by Dr. Fadl), 
not already associated with the claims 
folder, pertaining to treatment or 
evaluation of generalized anxiety 
disorder with panic attacks or malaria.  

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  

3.  If the RO is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to submit the outstanding evidence. 

4.  The RO should then undertake any 
other indicated development, to include 
ordering the examinations below.

5.  The RO should arrange for the veteran 
to undergo a VA psychiatric examination 
to determine the current severity of the 
veteran's service-connected generalized 
anxiety disorder with panic attacks.  The 
veteran should be properly notified of  
the examination and of the consequences 
of his failure to appear.  The claims 
file, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.

The examiner should identify all current 
manifestations of the service-connected 
psychiatric disability.  

The examiner should also provide an 
opinion concerning the current degree of 
social and industrial impairment 
resulting from the service-connected 
psychiatric disability, to include 
whether it renders the veteran 
unemployable.  In addition, the examiner 
should provide a global assessment of 
functioning score with an explanation of 
the significance of the score assigned. 

The rationale for all opinions expressed 
must also be provided.

6.  The RO should also arrange for the 
veteran to undergo a VA examination to 
determine the current degree of severity 
of his service-connected malaria.  The 
veteran should be properly notified of 
the examination and of the consequences 
of his failure to appear.  The claims 
file, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.  

Any indicated studies should  be 
performed.  The examiner should identify 
the current manifestations of  the 
service-connected malaria and provide an 
opinion concerning the impact of this 
disability on the veteran's ability to 
maintain substantially gainful 
employment.  The rationale for the 
opinion must also be provided. 

7.  Then, the RO should adjudicate the 
claim for an increased rating for 
generalized anxiety disorder with panic 
attacks and inform the veteran of his 
appellate rights with respect to this 
decision.

8.  Then, the RO should readjudicate the 
issue on appeal if it has not been 
rendered moot.  If the benefit sought on 
appeal is not granted to the veteran's  
satisfaction, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  All issues 
properly in appellate status should be 
returned to the Board at the same time.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




